Plaintiff in error, being convicted of the statutory offense of the larceny of "one bull, the property of D.C. Arrant," sued out writ of error.
The transcript of the record shows that the State failed to prove that the offense, if committed at all, was committed in Holmes County, Florida.
Proof of venue is essential and cannot be left to guess work on the part of the jury. The only evidence on this point is:
"My name is D.C. Arrant and I live in Holmes County in the northeast corner, I think, beat 2 or 4, just over the line. I know Hub Powell and he lives in the same community where I live, about a quarter of a mile from me. I owned a certain bull yearling on about the 14th day of July and I missed him. Afterwards I found him in Hartford, Alabama. He used about two miles from my place. I had missed him about two months before I found him."
So there is no evidence even that the bull "used" in Holmes County, Florida, and certainly not a vestige of evidence that it was stolen, if it was stolen, in that county.
Therefore, the judgment is reversed and the cause remanded for a new trial.
So ordered.
Reversed.
  WHITFIELD, TERRELL, BROWN and CHAPMAN, J.J., concur. *Page 661